DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  “no wire” in line 7 should be –no dummy wire--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the first scan signal line" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The claim discloses, “a pair of first scan signal lines” in line 3, but it is unclear if “the first scan signal line” in line 6 refers to “the pair of first scan signal lines”, one of the first scan signal lines within the pair, or if it different from “the pair of first scan signal lines”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2015/0102312 A1 to Lee et al.
As to claim 20, Lee discloses a display device comprising:
a first pixel circuit (Fig. 1, paragraph 0038, pixel (P));
a pair of first scan signal lines disposed at sides of the first pixel circuit, extending in a first direction, and transmitting a scan signal (Fig. 1, paragraph 0056, where lines (L21-L2m) transmit scan signals);
a second pixel circuit disposed at an outermost side of the display device (Fig. 1, paragraph 0057, where dummy pixel (DP) is the second pixel circuit); and
a dummy wire disposed at a position corresponding to the first scan signal line inside the second pixel circuit, wherein no wire is disposed at a position corresponding to the first scan signal line outside the second pixel circuit (Fig. 1, paragraph 0040, where dummy line (DL2) is disposed at a position corresponding to scan line (L21-L2m) in dummy pixel (DP)).
Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a first pixel circuit; a first scan signal line disposed at a side of the first pixel circuit, extending in a first direction, and transmitting a scan signal; a second pixel circuit disposed at an outermost side of the display device; and a first dummy wire disposed at an outside of the second pixel circuit and extending in the first direction, wherein a width of the first dummy wire is less than a width of the first scan signal line”, in combination with the other limitations set forth in claim 1.
Claim 11 has similar allowable limitations as claim 1.
Claims 2-10 and 12-19 are dependent on claims 1 and 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627